DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/7/2020 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
 Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner acknowledges Applicants request for an interview however, it does not appear that Applicants had a particular agenda to discuss and there was no reasons provided why the interview would advance prosecution. The interview would not serve to develop or clarify outstanding issues in the application. Should Applicants request an interview the Examiner requests that Applicants call the Examiner directly to set up an interview.
For clarity of the record the reference Conductivity Vs. Concentration has been supplied. This reference was not relied upon in the grounds of rejection but rather was mentioned in the remarks as an evidence reference in the final on page 18 of the Final Office Action from 8/7/2020. 



INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5-7, 16,  and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644) and Cabrera et al. (US 2003/0099717),  as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).
The instant claims are drawn to electrolytic methods for removing a biofilm from a component that is implanted in a subject comprising selecting an electrically conductive aqueous liquid having an acid, metallic salt, contacting the component that is implanted in the subject with the aqueous liquid and supplying a current to the aqueous liquid 
Woodson (US Patent 5,462,644) (hereinafter Woodson) disclose using an electrolytic method for removing biofilm from implants comprising applying an aqueous liquid medium and applying an electric field to the electrically conductive medium (abstract and claims 1-16). The solutions are electrolyte solutions that contain strong electrolytes such as sodium and calcium (col. 9, lines 24-30). The electrolytic solutions include Clark and Lubs solutions, glycine-HCl, citric acid-Na2HPO4 (col. 9. lines 31-44). The electrolyte solution preferably contains disinfectants or sterilants, such as active chlorines, quaternary ammonium compounds, heavy metals, peroxides and aldehydes (col. 9. lines 50-53). Woodson discloses for treating infected regions in vivo, the electric field may be applied across the effected region by a non-invasive electrical field generating device (col. 3, lines 60-63). Woodson disclose method for disinfecting or sterilizing devices infected with biofilms with an electrolytic solution and applying an electric field (col. 3, lines 22-55). Woodson discloses device (component that is employed as an electrode that is electrically connected to a current or voltage source (see Fig. 3, col. 5, lines 31-40 electrodes 34 and 36 and voltage source 38).
Woodson does not disclose the aqueous medium is acid/metallic salt having a conductivity, for example, of at least 30 mS/cm. 
Cabrera et al. (US 2003/0099717) (hereinafter Cabrera et al.) teach disinfection/antiseptic composition that includes lactic acid and halogen salts and/or salts of heavy metals combined or not with iodine and/or its salts (abstract and claim 26). The Examples teach inclusion of water and the references teaches solutions. 
Example 1 of Cabrera discloses 16 % hydrogen peroxide, 24 % lactic acid, 20 % alkaline metal lauryl sulphate (metal salt), 0.4 % Halogen salt (I). In converting percent to ppm this is equivalent to 160,000 ppm hydrogen peroxide, 240,000 ppm lactic acid  (organic acid), 200,000 ppm metal salt, and 4000 ppm metal salt.
The total salt ppm of the prior art is 204,000 ppm and thus the conductivity is proven to be greater than 30 mS/cm which is equivalent to 15,000 ppm. The amount ppm is well above 15,000 ppm. Hydrogen peroxide and lactic acid of Example 1 would not lead to any decrease in the conductivity. These will either further increase by very small factor or not affect it at all.  Therefore, the claimed conductivity is met as the conductivity of Cabrera is 204,000 ppm *2/1000= 408 mS/cm. As such the solution would have a conductivity.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions of Cabrera as the "electrically conductive solution" in Woodson for removing biofilms from implants implanted in subjects as taught by Woodson. One would have been motivated to do so for the purpose of killing microorganisms that form a biofilm. 
.  

5.	Claims 1, 5-7, 16,  18, 21, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644), Cabrera et al. (US 2003/0099717),  Joshi et al. (US 20080147186) and  Costerton et al. (US Patent 5, 312, 813) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).
The instant claims are drawn to electrolytic methods for removing a biofilm from a component that is implanted in a subject comprising selecting an electrically conductive aqueous liquid having an acid, metallic salt, contacting the component that is implanted in the subject with the aqueous liquid and supplying a current to the aqueous liquid whereby the component is employed as an electrode that is electrically connected to a current or voltage source. It is believed that Woodson discloses device (component that is employed as an electrode that is electrically connected to a current or voltage source (see Fig. 3, col. 5, lines 31-40 electrodes 34 and 36 and voltage source 38).
However, for the sake of completeness of prosecution, purely arguendo, if this is not true, it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have the implant (component) formulated whereby the 
Woodson disclose using an electrolytic method for removing biofilm from implants comprising applying an aqueous liquid medium and applying an electric field to the electrically conductive medium (abstract and claims 1-16). The solutions are electrolyte solutions that contain strong electrolytes such as sodium and calcium (col. 9, lines 24-30). The electrolytic solutions include Clark and Lubs solutions, glycine-HCl, citric acid-Na2HPO4 (col. 9. lines 31-44). The electrolyte solution preferably contains disinfectants or sterilants, such as active chlorines, quaternary ammonium compounds, heavy metals, peroxides and aldehydes (col. 9. lines 50-53). Woodson discloses for treating infected regions in vivo, the electric field may be applied across the effected region by a non-invasive electrical field generating device (col. 3, lines 60-63). Woodson disclose method for disinfecting or sterilizing devices infected with biofilms with an electrolytic solution and applying an electric field (col. 3, lines 22-55). Woodson discloses device (component that is employed as an electrode that is electrically connected to a current or voltage source (see Fig. 3, col. 5, lines 31-40 electrodes 34 and 36 and voltage source 38).
Woodson does not disclose the aqueous medium is acid/metallic salt having a conductivity, for example, of at least 30 mS/cm. 
Cabrera et al. (US 2003/0099717) (hereinafter Cabrera et al.) teach disinfection/antiseptic composition that includes lactic acid and halogen salts and/or salts of heavy metals combined or not with iodine and/or its salts (abstract and claim 26). The Examples teach inclusion of water and the references teaches solutions. 
Example 1 of Cabrera discloses 16 % hydrogen peroxide, 24 % lactic acid, 20 % alkaline metal lauryl sulphate (metal salt), 0.4 % Halogen salt (I). In converting percent to ppm this is equivalent to 160,000 ppm hydrogen peroxide, 240,000 ppm lactic acid  (organic acid), 200,000 ppm metal salt, and 4000 ppm metal salt.
The total salt ppm of the prior art is 204,000 ppm and thus the conductivity is proven to be greater than 30 mS/cm which is equivalent to 15,000 ppm. The amount ppm is well above 15,000 ppm. Hydrogen peroxide and lactic acid of Example 1 would not lead to any decrease in the conductivity. These will either further increase by very small factor or not affect it at all.  Therefore, the claimed conductivity is met as the conductivity of Cabrera is 204,000 ppm *2/1000= 408 mS/cm. As such the solution would have a conductivity.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions of Cabrera as the "electrically conductive solution" in Woodson for removing biofilms from implants implanted in subjects as taught by Woodson. One would have been motivated to do so for the purpose of killing microorganisms that form a biofilm. 

It is believed that  Woodson  discloses the component is employed as an electrode however, if that is not so, purely arguendo for the completeness of prosecution if Woodson does not explicitly disclose the component is employed as electrode, Joshi et al. (US 20080147186) disclose in another aspect of the invention, a method for providing beneficial agents to the body may include providing an implant and electrochemically generating a beneficial agent. This beneficial agent may be produced by generating an electrical current between electrodes,  separated by a substantially solid layer, incorporated into the implant.   Joshi et al. disclose in other embodiments, the method may include electrochemically  generating the beneficial agent after inserting the implant into the body. Similarly, the beneficial agent may be generated from compounds in the implant, or alternatively, by conducting an electrical current through body fluids of the implantee. Joshi et al. disclose in yet another aspect of the invention, an apparatus for providing beneficial agents to the body includes an 
	Costerton et al. (US Patent 5, 312, 813) (hereinafter Costerton et al.) disclose methods of killing biofilms on implant surfaces in a patient (abstract) and where an electric field is applied across the surface containing the biofilm (abstract). Costerton et al. disclose the electric field used for potentiating biocidal effect is itself safe and generally easy to generate, either by direct connection to a voltage source, or by magnetic induction (col. lines 58-66). The invention includes a body implantable device designed for use in biofilm reduction, in accordance with the treatment methods disclosed and the device has one or more surfaces, or surface expanses which are exposed to body fluids, and on which biofilm formation can occur. Electrode structure in the device is designed for generating an electric field whose strength is sufficient to produced increased leakage of cellular contents from microorganisms which form the biofilm (col. 10, lines 37-51). The methods are used for treating biofilm infection in the body, by applying an electric filed across an internal biofilm surface and the method is applicable to disease conditions which involves biofilm growth on a natural tissue surface or bio-implant device (col. 9, lines 8-13). In the case of biofilm growth on a .

6.	Claims 1, 3-4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,,462,644) and Cabrera et al. (US 2003/0099717) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).as applied to claims 1, 5-7, 16,  and 18 above, and further in view of Mansouri et al. (US 2015/0165095). 
	The modified Woodson has been discussed supra and does not teach metallic salt such as magnesium. 
Mansouri et al. (US 2015/0165095) (hereinafter Mansouri et al.) teach removing biofilm organisms from medical devices (abstract) and the composition contains lipoic acid (para 0056) and suitable base addition salts of compounds useful within the invention include, for example, metallic salts including alkali metal, alkaline earth metal and transition metal salts such as, for example, lithium, calcium, magnesium, potassium, ammonium, sodium and zinc salts (para 0060). Although the specific pH of the composition is not taught it would be within the purview of the skilled artisan to select the desired acid and adjust the pH. Mansouri et al. teach metallic salts such as magnesium. The formulation may be applied to implantable medical devices and example of devices include dental instruments  (para 0071 and 0073).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the metallic salts taught of Cabrera be of magnesium. One would have been motivated to do so because it is obvious to substitute one salt for another with a reasonable expectation of success. It would have been within the purview of the skilled artisan to apply the broad spectrum antimicrobial formulation to a dental implant because the formulations of Cabrera are meant to provide antiseptic and disinfectant which would be suitable for use in any medical device in order to provide the antiseptic and disinfectant properties. 

7.	Claims 1, 3-4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,,462,644), Cabrera et al. (US 2003/0099717), Joshi et al. (US 20080147186) and  Costerton et al. (US Patent 5, 312, 813) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).as applied to claims 1, 5-7, 16,  18, 21, 22 and 25 above, and further in view of Mansouri et al. (US 2015/0165095). 
	The modified Woodson has been discussed supra and does not teach metallic salt such as magnesium. 
Mansouri et al. (US 2015/0165095) (hereinafter Mansouri et al.) teach removing biofilm organisms from medical devices (abstract) and the composition contains lipoic acid (para 0056) and suitable base addition salts of compounds useful within the invention include, for example, metallic salts including alkali metal, alkaline earth metal and transition metal salts such as, for example, lithium, calcium, magnesium, potassium, ammonium, sodium and zinc salts (para 0060). Although the specific pH of the composition is not taught it would be within the purview of the skilled artisan to select the desired acid and adjust the pH. Mansouri et al. teach metallic salts such as magnesium. The formulation may be applied to implantable medical devices and example of devices include dental instruments  (para 0071 and 0073).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the metallic salts taught of Cabrera be of magnesium. One would have been motivated to do so because it is obvious to . 

8.	Claims 1, 8, 19 and 20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644) and Cabrera et al. (US 2003/0099717) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).as applied to claims 1, 5-7, 16,  and 18 above, and further in view of Siegel et al.  (US 20070286907).
The modified Woodson has been discussed supra. It is clear that the formulation of Cabrera would be acidic. However, Siegel et al. (hereinafter Siegel et al.  (US 20070286907) disclose compositions for removing biofilm and disinfecting for use on medical equipment and skin surfaces (abstract). The method relates to applying to a surface to be treated a composition with a pH of 2.3-6 that comprises an effective amount of monobasic iodide salt to provide at least 30 ppm of available iodine, preferably 80 to 500 ppm, and organic acid having up to eight atoms, an oxidizing agent, a buffer and an aqueous solvent (para 0011). Siegel et al. disclose the lower pH has the greatest amount of iodine in parts per million (para 0039). Buffering agents may be utilized to maintain pH within the desired range of 2.3 to 6, or within the more . 



9.	Claims 1, 8, 19 and 20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644),  Cabrera et al. (US 2003/0099717), Joshi et al. (US 20080147186) and  Costerton et al. (US Patent 5, 312, 813) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).as applied to claims 1, 5-7, 16,18, 2-22 and 25 above, and further in view of Siegel et al.  (US 20070286907).
The modified Woodson has been discussed supra. It is clear that the formulation of Cabrera would be acidic. However, Siegel et al. (hereinafter Siegel et al.  (US 20070286907) disclose compositions for removing biofilm and disinfecting for use on medical equipment and skin surfaces (abstract). The method relates to applying to a . 



10.	Claims 1, 3-8 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644) and Siegel et al.  (US 20070286907) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).

Woodson does not disclose the aqueous medium is acid/metallic salt having conductivity of at least 30 mS/cm. 
Siegel et al. disclose in Example 1 a formulation containing 2.45 % Sodium iodine (metal salt), 10 wt % Potassium phosphate monohydrate, 15.8 % Citric acid (organic acid), 0.42 % Sodium perborate monohydrate and water. In converting to ppm using the conversion calculator this is equivalent to 24,500 ppm Sodium iodine (metal salt), 100000 ppm Potassium phosphate monohydrate, 158,000 Citric acid (organic acid), 4200 ppm Sodium perborate monohydrate and water. Siegel et al. discloses a 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions of Siegel et al. as the "electrically conductive solution" in Woodson for removing biofilms from implants implanted in subjects as taught by Woodson. One would have been motivated to do so for the purpose of killing microorganisms that form a biofilm. 




11	Claims 1, 3-8, 16, 18-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644), Siegel et al.  (US 20070286907), Joshi et al. (US 20080147186) and  Costerton et al. (US Patent 5, 312, 813)as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).
Woodson disclose using an electrolytic method for removing biofilm from implants comprising applying an aqueous liquid medium and applying an electric field to the electrically conductive medium (abstract and claims 1-16). The solutions are electrolyte solutions that contain strong electrolytes such as sodium and calcium (col. 9, 

Woodson does not disclose the aqueous medium is acid/metallic salt having conductivity of at least 30 mS/cm. 
Siegel et al. disclose in Example 1 a formulation containing 2.45 % Sodium iodine (metal salt), 10 wt % Potassium phosphate monohydrate, 15.8 % Citric acid (organic acid), 0.42 % Sodium perborate monohydrate and water. In converting to ppm using the conversion calculator this is equivalent to 24,500 ppm Sodium iodine (metal salt), 100000 ppm Potassium phosphate monohydrate, 158,000 Citric acid (organic acid), 4200 ppm Sodium perborate monohydrate and water. Siegel et al. discloses a formulation that contains well over 15,000 ppm. In converting using the sodium iodine 24,5000*2/1000= 49 mS/cm. At minimum the composition would have a conductivity of 49 mS/cm. In calculating the total ppm for salts it would be 128700 ppm*2/1000= 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the solutions of Siegel et al. as the "electrically conductive solution" in Woodson for removing biofilms from implants implanted in subjects as taught by Woodson. One would have been motivated to do so for the purpose of killing microorganisms that form a biofilm. 
Woodson discloses device (component that is employed as an electrode that is electrically connected to a current or voltage source (see Fig. 3, col. 5, lines 31-40 electrodes 34 and 36 and voltage source 38).
It is believed that  Woodson  discloses the component is employed as an electrode however, if that is not so, purely arguendo for the completeness of prosecution if Woodson does not explicitly disclose the component is employed as electrode, Joshi et al. (US 20080147186) disclose in another aspect of the invention, a method for providing beneficial agents to the body may include providing an implant and electrochemically generating a beneficial agent. This beneficial agent may be produced by generating an electrical current between electrodes,  separated by a substantially solid layer, incorporated into the implant.   Joshi et al. disclose in other embodiments, the method may include electrochemically  generating the beneficial agent after inserting the implant into the body. Similarly, the beneficial agent may be generated from compounds in the implant, or alternatively, by conducting an electrical current through body fluids of the implantee. Joshi et al. disclose in yet another aspect of the invention, an apparatus for providing beneficial agents to the body includes an 
	Costerton et al. (US Patent 5, 312, 813) (hereinafter Costerton et al.) disclose methods of killing biofilms on implant surfaces in a patient (abstract) and where an electric field is applied across the surface containing the biofilm (abstract). Costerton et al. disclose the electric field used for potentiating biocidal effect is itself safe and generally easy to generate, either by direct connection to a voltage source, or by magnetic induction (col. lines 58-66). The invention includes a body implantable device designed for use in biofilm reduction, in accordance with the treatment methods disclosed and the device has one or more surfaces, or surface expanses which are exposed to body fluids, and on which biofilm formation can occur. Electrode structure in the device is designed for generating an electric field whose strength is sufficient to produced increased leakage of cellular contents from microorganisms which form the biofilm (col. 10, lines 37-51). The methods are used for treating biofilm infection in the body, by applying an electric filed across an internal biofilm surface and the method is applicable to disease conditions which involves biofilm growth on a natural tissue surface or bio-implant device (col. 9, lines 8-13). In the case of biofilm growth on a .

12.	Claims 1 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644) and Siegel et al.  (US 20070286907) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).as applied to claims 1, 3-8 and 18-20 above, and further in view of Cabrera et al. (US 2003/0099717) and Mansouri et al. (US 2015/0165095). 
The modified Woodson has been discussed supra. Siegel et al. disclose removing biofilm, disinfecting and inactivating endotoxins which generates a safe level of molecular iodine that are useful in medical equipment and skin surfaces (abstract and para 0019). Siegel et al. does not specifically disclose bone implant or dental implants however, Mansouri et al. disclose removing biofilm-embedded microorganisms from the surface of a medical device or subjects body (abstract). The devices include medical implants (para 0049). Mansouri et al. teach metallic salts such as magnesium. The formulation may be applied to implantable medical devices and example of devices include dental instruments (para 0071 and 0073). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the antiseptic and biofilm removing composition of Siegel to dental or bone implants such as for use of those with Woodson. It is within the purview of the skilled artisan to apply the broad spectrum antimicrobial formulation to a dental implant or bone implant because the formulations of Cabrera are meant to provide antiseptic and disinfectant which would be suitable for use in any medical device in order to provide the antiseptic and disinfectant properties.

13.	Claims 1 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644) and Cabrera et al. (US 2003/0099717) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/).as applied to claims 1, 5-7, 16,  and 18 above, and further in view of Veatch et al. (US 2005/0230267) and Riabkov et al. (US Patent 5, 981, 084).
	Woodson et al. has been discussed supra. Woodson et al. does not disclose the component is an anode or cathode or oxide layer is formed and removed, generating gas bubbles, or that the polarity is switched of the electrode.
Veatch et al. (US 2005/0230267) (hereinafter Veatch et al.) disclose electrolytic process to decontaminate surfaces where when voltage is applied, electrochemical reactions, optimally driven by a powder waveform supplied by the power source, strip away the contaminated surfaces top-most layers of atoms along with contaminants that may be present. The electrolytic agent contributes electrons to oxidation reactions occurring at the anode (oxide layer) and receives electrons from the reduction reactions occurring at the cathode. Depending on the system configuration, anionic or elemental contaminants may also be oxidized to a cation, and cation or elemental contaminants reduced to an anion. As a result, the material is stripped away (para 0020). Electro-chemical stripping and strippable coatings can overcome some of these drawbacks. In electrochemical stripping, the contaminated surface (which is conductive) is configured as an anode or cathode while an opposing electrode is configured as the cathode or the anode, respectively. An electrolyte solution is applied to the surface and the surface subjected to a voltage and therefore electrical current. Surface contaminants are electrolytically stripped from the surface into the electrolyte. Although electro-chemical stripping works well for objects that are fully immersed in an electrolyte bath (para 
Riabkov et al. (US Patent 5, 981, 084) disclose in the process of the invention (i.e., electrolytic process), the conditions are chosen that discrete bubbles of gas and/or vapor are formed on the surface of the workpiece. Electrical discharge through the bubbles of gas or vapour formed on the surface cause impurities to be removed from the surface during processing and those produces are removed by the electrolyte flow (col. 8, lines 19-25). 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the device of Woodson be cathode or anode and forming an oxide layer and removing and forming bubbles at the surface of the component in view of the teachings of  Veatch et al. and Riabkov as anodic and cathodic are modes of electrolytic cleaning and bubbles are formed by the electrolytic system to lift and remove impurities (contaminants).  

s 1 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644),  Cabrera et al. (US 2003/0099717),  Joshi et al. (US 20080147186) and  Costerton et al. (US Patent 5, 312, 813) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/) as applied to claims 1, 5-7, 18, 21-22 and 25 above, and further in view of Veatch et al. (US 2005/0230267) and Raibkov et al. (US Patent 5, 981, 084).  
Woodson et al. has been discussed supra. Woodson et al. does not disclose the oxide layer is formed and removed or generating gas bubbles.
Veatch et al. disclose electrolytic process to decontaminate surfaces where when voltage is applied, electrochemical reactions, optimally driven by a powder waveform supplied by the power source, strip away the contaminated surfaces top-most layers of atoms along with contaminants that may be present. The electrolytic agent contributes electrons to oxidation reactions occurring at the anode (oxide layer) and receives electrons from the reduction reactions occurring at the cathode. Depending on the system configuration, anionic or elemental contaminants may also be oxidized to a cation, and cation or elemental contaminants reduced to an anion. As a result, the material is stripped away (para 0020). Electro-chemical stripping and strippable coatings can overcome some of these drawbacks. In electrochemical stripping, the contaminated surface (which is conductive) is configured as an anode or cathode while an opposing electrode is configured as the cathode or the anode, respectively. An electrolyte solution is applied to the surface and the surface subjected to a voltage and therefore electrical current. Surface contaminants are electrolytically stripped from the 
Riabkov et al. disclose in the process of the invention (i.e., electrolytic process), the conditions are chosen that discrete bubbles of gas and/or vapor are formed on the surface of the workpiece. Electrical discharge through the bubbles of gas or vapour formed on the surface cause impurities to be removed from the surface during processing and those produces are removed by the electrolyte flow (col. 8, lines 19-25). 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the device of Woodson be cathode or anode and forming an oxide layer and removing and forming bubbles at the surface of the component in view of the teachings of  Veatch et al. and Riabkov as anodic and cathodic are modes of electrolytic cleaning and bubbles are formed by the electrolytic system to lift and remove impurities (contaminants).  

s 1 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644) and Siegel et al.  (US 20070286907) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/) as applied to claims 1, 3-8 and 18-20 above and further in view of Veatch et al. (US 2005/0230267) and Raibkov et al. (US Patent 5, 981, 084).  
Woodson et al. has been discussed supra. Woodson et al. does not disclose the component is an anode or cathode or oxide layer is formed and removed, generating gas bubbles, or that the polarity is switched of the electrode.
Veatch et al. disclose electrolytic process to decontaminate surfaces where when voltage is applied, electrochemical reactions, optimally driven by a powder waveform supplied by the power source, strip away the contaminated surfaces top-most layers of atoms along with contaminants that may be present. The electrolytic agent contributes electrons to oxidation reactions occurring at the anode (oxide layer) and receives electrons from the reduction reactions occurring at the cathode. Depending on the system configuration, anionic or elemental contaminants may also be oxidized to a cation, and cation or elemental contaminants reduced to an anion. As a result, the material is stripped away (para 0020). Electro-chemical stripping and strippable coatings can overcome some of these drawbacks. In electrochemical stripping, the contaminated surface (which is conductive) is configured as an anode or cathode while an opposing electrode is configured as the cathode or the anode, respectively. An electrolyte solution is applied to the surface and the surface subjected to a voltage and 
Riabkov et al. (US Patent 5, 981, 084) disclose in the process of the invention (i.e., electrolytic process), the conditions are chosen that discrete bubbles of gas and/or vapor are formed on the surface of the workpiece. Electrical discharge through the bubbles of gas or vapour formed on the surface cause impurities to be removed from the surface during processing and those produces are removed by the electrolyte flow (col. 8, lines 19-25). 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the device of Woodson be cathode or anode and forming an oxide layer and removing and forming bubbles at the surface of the component in view of the teachings of  Veatch et al. and Riabkov as anodic and cathodic are modes of electrolytic cleaning and bubbles are formed by the electrolytic system to lift and remove impurities (contaminants).  

16.	Claims 1 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson (US Patent 5,462,644),  Siegel et al.  (US 20070286907), Joshi et al. (US 20080147186) and Costerton et al. (US Patent 5, 312, 813) as evidenced by https://www.getbluelab.com/Resource+Library/Conductivity.html and  https://www.translatorscafe.com/unit-converter/en-US/electric-conductivity/11-1/) as applied to claims 1, 3-8, 16 and 18-22 and 25 above and further in view of Veatch et al. (US 2005/0230267) and Raibkov et al. (US Patent 5, 981, 084).  
Woodson et al. has been discussed supra. Woodson et al. does not disclose the oxide layer is formed and removed or generating gas bubbles.
Veatch et al. disclose electrolytic process to decontaminate surfaces where when voltage is applied, electrochemical reactions, optimally driven by a powder waveform supplied by the power source, strip away the contaminated surfaces top-most layers of atoms along with contaminants that may be present. The electrolytic agent contributes electrons to oxidation reactions occurring at the anode (oxide layer) and receives electrons from the reduction reactions occurring at the cathode. Depending on the system configuration, anionic or elemental contaminants may also be oxidized to a cation, and cation or elemental contaminants reduced to an anion. As a result, the material is stripped away (para 0020). Electro-chemical stripping and strippable coatings can overcome some of these drawbacks. In electrochemical stripping, the contaminated surface (which is conductive) is configured as an anode or cathode while an opposing electrode is configured as the cathode or the anode, respectively. An electrolyte solution is applied to the surface and the surface subjected to a voltage and 
Riabkov et al. disclose in the process of the invention (i.e., electrolytic process), the conditions are chosen that discrete bubbles of gas and/or vapor are formed on the surface of the workpiece. Electrical discharge through the bubbles of gas or vapour formed on the surface cause impurities to be removed from the surface during processing and those produces are removed by the electrolyte flow (col. 8, lines 19-25). 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the device of Woodson be cathode or anode and forming an oxide layer and removing and forming bubbles at the surface of the component in view of the teachings of  Veatch et al. and Riabkov as anodic and cathodic are modes of electrolytic cleaning and bubbles are formed by the electrolytic system to lift and remove impurities (contaminants).  

OTHER PERTINENT ART

CORRESPONDENCE
18.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.